Exhibit STERLING NATIONAL BANK LOCKBOX AGREEMENT We are pleased to confirm that we have established a lockbox on your behalf whereby your customers are to send their remittances to you in care of Post Office Box # 768 and we are to process all mail received at said post office box number in accordance with the following terms and conditions. 1. Authorization: You will authorize the postmaster to permit us access to post office box number 768 for receipt of lockbox remittances. 2. Notification: You will notify your clients to send their remittances to: CAPSTONE INDUSTRIES, INC. [Address is deleted in this version] 3. Mail Collections: Our employees will collect mail from this post office box inaccordance with the Banks regular collection schedule. . 4.Endorsements: We will endorse all checks received in the mail removed from the post office box for deposit in this Bank. Disputed Payments- Checks received with a letter containing a dispute will be deposited to your account and the correspondence will be forwarded to your attention. Post Dated Checks- Post dated checks will be accepted and deposited to the lockbox account subject to final collection. All regular items shall be endorsed as follows: Credited to Account of Within Named Payee. Absence of Endorsement Guaranteed Sterling National Bank You shall be liable to the Bank as a general endorser on all such items. It is agreed, however, that Sterling National Bank shall not be liable for any loss in the event that any checks are inadvertently processed contrary to these instructions. 1 5. Deposits: We will process the endorsed checks and credit the total amount to your account.
